Citation Nr: 1638456	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1966 to November 1987.  Among other awards, the Veteran received the Combat Infantryman Badge and Republic of Vietnam Campaign Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

Following the August 2014 supplemental statement of the case (SSOC), the Veteran submitted a lay statement and additional private medical evidence in support of his claim.  The Veteran filed his substantive appeal in May 2013.  Accordingly, under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105 (e)(1) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for hypertension on a direct or secondary basis.  Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

On two occasions, VA scheduled the Veteran for VA examinations in March 2013 and April 2014 for his hypertension.  Each time, VA indicated that the Veteran failed to report; however, the Veteran asserted that he did not receive notification of the examination and requested that his examination be rescheduled.  A January 2015 VA notice documents that the Veteran's address provided by the Veterans Benefits Administration differed from the Veteran's Health Administration.  Verification of address for accuracy was requested.  No subsequent attempt to reschedule the Veteran's VA examination for hypertension is shown by the record, despite the Veteran's request to reschedule.  

Available private treatment reflect that the Veteran has a current diagnosis for hypertension.  In addition, the Veteran is currently service-connected for diabetes mellitus, type II.  Additional information is needed to determine whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus, type II.  A VA examination and opinion are needed to assist in making this determination.  As good cause has been shown for the Veteran's failure to report for his previously scheduled VA examination, a remand is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding treatment records that are not currently of record.  

2.  Schedule the Veteran for a VA examination for his hypertension by an appropriately qualified examiner.  Provide the examiner with the claims file, including a copy of this REMAND.  

After review of the claims file, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension is etiologically related to his active duty service?

b.  Or, is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused, or alternatively, aggravated (increased in severity beyond the natural progression of the disability), by his service-connected diabetes mellitus, type II?  

A complete rationale for any opinion expressed must be provided.  

3.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




